The opinion of the court was delivered by
Strong, J.
The judgment of the court below is sustained by the doctrine held in Holdship v. Patterson, 7 Watts 547, and in Ashhurst v. Given, 5 W. & S. 323. The latter of these cases can in no essential particular be distinguished from the present. From the principles recognised in them, there never has been any disposition in this court to depart. They have been approved in Norris v. Johnston, 5 Barr 289, and in Eyrick and Deppen v. v. Hetrick, 1 Harris 491.
The attempt to apply to this ease the doctrine of Williams v. Leech, 4 Casey 89, is futile, for the very sufficient reason, that here is no particular estate. There is no beneficial interest vested in Francis G. Williamson.
Nor is the case affected by the Act of April 18th 1853: Purdon’s Big. page 701; sec. 9. The trust indeed may be transgressive, but even under the Ripon Act, 39 & 40 Geo. 3, eh. 98, in England, the excess only beyond the period allowed for trusts of accumulation is void. They are sustained for the statutory period. Our Act of 1853 was modelled after the Ripon Act, and it avoids only the excess in transgressive trusts.
The judgment is affirmed.